PER CURIAM.
In accordance with the requirements of Article XI of the Integration Rule, 31 F.S.A., the Board of Governors of The Florida Bar on the 12th day of May, 1959 filed with the Clerk of this Court the original of its judgment herein, together with a transcript of the evidence and the other proceedings in said cause, said judgment bearing date May 11, 1959. On May 13, 1959, the Clerk of this Court served a copy of the judgment of the Board of Governors upon the accused attorney.
The respondent, Herman T. Isis, filed in this cause his petition for an order setting the date for commencement of suspension alleging therein that he did not intend to file a petition for review of the judgment of the Board of Governors but that, because of the accumulation of work on behalf of his clients which could not be concluded prior to July 1, 1959, the interest of his clients required that the period of suspension be set to commence July 1, 1959, in order that the respondent could properly dispose of matters for his clients before the effective date of the order of suspension.
Upon consideration of said petition and the judgment of the Board of Governors of The Florida Bar, it is
*228Ordered that the judgment of the Board of Governors of The Florida Bar heretofore referred to finding the respondent, Herman T. Isis, guilty of unprofessional conduct and suspending him from the practice of law in the State of Florida for a period of three months be and the same is hereby approved and adopted as the judgment of this Court. The period of suspension shall commence July 1, 1959 and shall continue thereafter for a period of three months and until costs of these proceedings, in the sum of $393.82, have been paid by the respondent to The Florida Bar.
TERRELL, C. J., and HOBSON, DREW, THORNAL and O’CONNELL, JJ., concur.